UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-2239


HUGO R. SANTOS,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 5, 2012                     Decided:   June 13, 2012


Before DUNCAN, AGEE, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta, Georgia,
for Petitioner.    Stuart F. Delery, Acting Assistant Attorney
General, Keith I. McManus, Senior Litigation Counsel, Jessica E.
Sherman, Office    of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hugo R. Santos, a native and citizen of Guatemala,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen.                 For the reasons

set forth below, we dismiss the petition for review.

            In his brief before the court, Santos challenges the

denial of his request for cancellation of removal and contends

that the Board erred as a matter of law in refusing to reopen

his case.     He argues that the agency erred in concluding that he

failed to meet his burden of establishing that his two United

States citizen children would suffer exceptional and extremely

unusual hardship if he is returned to Guatemala. 1

            Under     8   U.S.C.    § 1252(a)(2)(B)(i)         (2006),     entitled

“Denials    of   discretionary          relief,”      “no   court    shall    have

jurisdiction to review any judgment regarding the granting of

relief   under      section   .    .    .   1229b,”    which    is   the   section

governing     cancellation     of      removal.       The   determination     that

Santos failed to demonstrate the requisite hardship was clearly

     1
       As correctly noted by the Attorney General, Santos has not
challenged the Board’s conclusion that he failed to establish
prima facie eligibility for asylum, withholding of removal, or
protection under the Convention Against Torture.          He has
therefore waived appellate review of this issue.     See Ngarurih
v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004) (finding that
failure to raise a challenge in an opening brief results in
abandonment of that challenge); Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                            2
discretionary in nature, and we therefore lack jurisdiction to

review challenges to this finding.                 See, e.g., Barco-Sandoval v.

Gonzales, 516 F.3d 35, 36 (2d Cir. 2008); Memije v. Gonzales,

481 F.3d 1163, 1164 (9th Cir. 2007); Martinez v. U.S. Att’y

Gen., 446 F.3d 1219, 1221-22 (11th Cir. 2006); Meraz-Reyes v.

Gonzales, 436 F.3d 842, 843 (8th Cir. 2006); see also Obioha v.

Gonzales, 431 F.3d 400, 405 (4th Cir. 2005) (“It is quite clear

that the gatekeeper provision [of § 1252(a)(2)(B)(i)] bars our

jurisdiction to review a decision of the [Board] to actually

deny a petition for cancellation of removal.”).                     Indeed, we have

concluded      that    the    issue   of     hardship     is   committed       to    agency

discretion and thus is not subject to appellate review.                             Okpa v.

INS, 266 F.3d 313, 317 (4th Cir. 2001).

               The fact that Santos is seeking review of the Board’s

denial    of    his    motion   to    reopen,     as    opposed    to    the    agency’s

initial denial of his request for cancellation of removal, is of

no consequence.         To determine whether we have jurisdiction over

the    Board’s       denial    of    Santos’     motion    to     reopen,      we     “must

consider the [Board]’s basis for the denial.”                     Sorcia v. Holder,

643 F.3d 117, 126 (4th Cir.), cert. denied, 132 S. Ct. 776

(2011).        “Where the [Board] ma[k]e[s] a discretionary decision

on      the         merits      of      an       enumerated         provision           [of

§ 1252(a)(2)(B)(i)], the fact that it d[oes] so through denying

a    motion    to    reopen    d[oes]      not   save   appellate       jurisdiction.”

                                             3
Obioha, 431 F.3d at 407; accord Alzainati v. Holder, 568 F.3d

844, 849 (10th Cir. 2009) (“Because § 1252(a)(2)(B)(i) precludes

our review of an ‘exceptional and extremely unusual hardship’

determination      under    § 1229b(b)(1)(D),               it    also     precludes       our

jurisdiction     to     review    the    [Board]’s          denial    of    a    motion     to

reopen because the alien still has failed to show the requisite

hardship.”).

           Here,      Santos     submitted      additional         evidence       with     his

motion to reopen, including evidence that his daughters suffered

from post-traumatic stress disorder and background evidence of

violence against women in Guatemala, in an attempt to show that

his   children    would     suffer      the     requisite         hardship       if   he    is

removed   from    the    United    States.            In    denying       the    motion     to

reopen,   the     Board     concluded          that        this    new     evidence        was

“insufficient      to    show    that     the    reopening           is    warranted       for

further consideration of cancellation of removal.”                              Because the

Board clearly concluded that Santos had still failed to meet his

burden    of     demonstrating          that    his        children        would      suffer

exceptional and extremely unusual hardship if he is returned to

Guatemala, we find ourselves without jurisdiction.




                                           4
             Accordingly, we dismiss the petition for review. 2           We

deny the joint motion to hold the case in abeyance.             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                     PETITION DISMISSED




     2
       We note that Santos raises no colorable questions of law
or constitutional claims that fall within the exception set
forth in 8 U.S.C. § 1252(a)(2)(D) (2006) (stating that no
provision limiting judicial review “shall be construed as
precluding review of constitutional claims or questions of law
raised upon a petition for review filed with an appropriate
court of appeals”).



                                     5